DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/150,052 filed on 01/15/2021 is presented for examination.  Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statements dated 01/15/2021 and 07/27/2022 are acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 9 are rejected on the ground of non-statutory double patenting over claims 1 and 8 of US10,938,240 respectively since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A wireless power transmission device, comprising: at least one primary coil configured to transmit wireless power to at least one secondary coil in a wireless power reception device; a communication unit configured to receive and decode a signal including a control error packet (CEP) from the wireless power reception device through the primary coil. The patented application anticipates the instant application claimed. 
	Patented applications US 9,871,400 and US10, 541,560 ae similar applications to the instant application, and need to be considered during a response to the office action. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 1 of the instant application 17/150,052
Claims 1 Patented app. US 10,938,240 
1. A wireless power transmission device comprising: at least one primary coil configured to transmit wireless power to a wireless power reception device; a communication unit configured to communicate a data packet message to the wireless power reception device via the primary coil or a radio frequency (RF) communication unit, the communication unit configured to receive a control error packet (CEP) including a control error value from the wireless power reception device via the at least one primary coil; and a control unit configured to control an operation point for a transmission of wireless power to the wireless power reception device via the primary coil based, at least in part, on the control error value.
1. A wireless power transmission device comprising: at least one primary coil configured to transmit wireless power to a wireless power reception device; a communication unit configured to communicate a data packet message to the wireless power reception device via the primary coil or a radio frequency (RF) communication unit, the communication unit configured to receive and decode a control error packet (CEP) from the wireless power reception device; and a control unit configured to control an operation point for a transmission of wireless power to the wireless power reception device via the primary coil based, at least in part, on a control error value in the CEP received from the wireless power reception device.


Claims 2-8 are rejected based on, at least, dependency on rejected claim 1 above.
Claim 9 of the instant application 17/150,052
Claims 8 Patented app. US 10,938,240 
9. A method performed by a wireless power transmission device, the method comprising: transmitting wireless power to a wireless power reception device via at least one primary coil; communicating a data packet message to the wireless power reception device via the primary coil or a radio frequency (RF) communication unit; receiving a control error packet (CEP) including a control error value from the wireless power reception device via the at least one primary coil; and controlling an operation point for a transmission of wireless power to the wireless power reception device via the primary coil based, at least in part, on the control error value.
8. A method performed by a wireless power transmission device, the method comprising: transmitting wireless power to a wireless power reception device via at least one primary coil; and communicating a data packet message to the wireless power reception device via the primary coil or a radio frequency (RF) communication unit; receiving and decoding a control error packet (CEP) from the wireless power reception device; and controlling an operation point for a transmission of wireless power to the wireless power reception device via the primary coil based, at least in part, on a control error value in the CEP received from the wireless power reception device.


Claims 10-15 rejected based on, at least, dependency on rejected claim 9 above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/YALKEW FANTU/
Primary Examiner, Art Unit 2859